Exhibit 10.4

 

TRANSACTION

 

ENTRE LES SOUSSIGNES:

 

•    la Société MANUGISTICS FRANCE, société par actions simplifiée au capital de
€ 460.000, dont le siège social est situé Tour Neptune – la Défense 1, 92086-
Paris La Défense, identifiée sous le numéro 313 041 048 RCS Nanterre,
représentée par Monsieur Andrew Archer, ayant tous pouvoirs à l’effet des
présentes;

 

ci-après “MANUGISTICS FRANCE”,

 

d’une part,

 

et

 

•    Monsieur Jean-Claude WALRAVENS, Directeur de société, demeurant : Clos
Manuel n° 11,   1150-Bruxelles (Belgique),

 

ci-après “M. Walravens”,

 

d’autre part,

 

IL A ETE RAPPELE QUE :

 

•    Monsieur Walravens a, par contrat à durée indéterminée daté du  1er
décembre 1999 été engagé par MANUGISTICS FRANCE à compter du  6 décembre 1999 en
qualité de directeur commercial ; ledit contrat mentionnant l’applicabilité de
la législation du pays de M. Monsieur Walravens ;

 

•    MANUGISTICS FRANCE a décidé que le 31 août 2005 serait la date à laquelle
serait mis un terme immédiat au contrat de Monsieur Walravens et a entamé la
procédure prévue par la législation précitée ; les motifs invoqués par
MANUGISTICS FRANCE à l’appui de sa décision ont été confirmés avec précision par
un courrier recommandé avec AR en date du 6 septembre 2005 ;

 

•    Monsieur Walravens a, par courrier remis en mains propres en date du 12
septembre 2005, fait savoir à MANUGISTICS FRANCE que, employé par une société
française et rémunéré par celle-ci pour travailler essentiellement en France et,
en tout état de cause pour le compte de cette entreprise, leurs rapports ne
pouvaient être régis que par le seul droit du travail français dont
l’application est en France d’ordre public et notamment dans ses dispositions
traitant des ruptures du contrat de travail ;

 

•    Monsieur Walravens a fait immédiatement savoir qu’il contestait les motifs
allégués pour mettre un terme à son contrat et il a évoqué l’existence d’un
préjudice considérable, qu’il chiffre à près de un million d’euros ;

 

•    par lettre en date du 14 septembre 2005, MANUGISTICS FRANCE a maintenu les
motifs de sa décision en précisant que, renseignement pris, elle n’entendait pas

 

--------------------------------------------------------------------------------


 

s’opposer à l’application du droit du travail français pour la détermination des
droits de Monsieur Walravens et des sommes auxquelles celui-ci était en droit de
prétendre dans la mesure où celui-ci ne remettait pas en cause les formalités
déjà accomplies en vue de procéder à son licenciement ;

 

•    par lettre recommandée avec accusé de réception en date du 21 septembre
2005, Monsieur Walravens a apporté divers éléments de réponse aux griefs
invoqués par MANUGISTICS FRANCE en alléguant que, ayant pris la direction
commerciale d’une société lourdement déficitaire, il l’avait, en moins de six
ans, transformée en un modèle pour d’autres sites européens du Groupe
MANUGISTICS et que MANUGISTICS FRANCE avait généré des revenus de licence
significatifs sous sa direction et sa supervision ; que MANUGISTICS France avait
conclu, au printemps 2005 un contrat avec un important client multinational,
grâce à ses actions qui ont compté pour une large part dans les revenus mondiaux
de licence réalisés par le Groupe au cours du trimestre. De plus Monsieur
Walravens a fait valoir que MANUGISTICS contrecarre son aptitude à percevoir des
commissions sur des affaires à réaliser avec des prospects potentiels en ligne
avec ses réalisations passées. Monsieur Walravens précisait enfin dans ce
courrier que, faute d’accord amiable, il s’adresserait à la justice pour obtenir
le paiement du préavis et la réparation intégrale de son préjudice ;

 

•    au cours d’un entretien téléphonique en date du 23 septembre 2005,
MANUGISTICS FRANCE a, en bref et pour mettre un terme à l’affaire, ouvert la
porte à une solution amiable en offrant à Monsieur Walravens une indemnisation
équivalente à quatre mois de son salaire ;

 

•    MANUGISTICS FRANCE a été immédiatement informée du rejet de cette
proposition par un courrier recommandé avec accusé de réception en date du 23
septembre 2005 et des discussions sont alors intervenues entre les parties, le
cas échéant assistées de leurs conseils, MANUGISTICS FRANCE confirmant son
désaccord avec certaines réclamations de Monsieur Walravens et son souhait
d’éviter tant la perte de temps que les coûts et les incertitudes d’une action
judiciaire en mettant un terme amiable et définitif au différend intervenu entre
les parties ;

 

•    à l’issue de ces discussions et après concessions mutuelles, les parties se
sont rapprochées et sont convenues de régler à l’amiable et de façon
transactionnelle le différend ci-dessus évoqué.

 

Ceci rappelé, les parties sont convenues de ce qui suit :

 

ARTICLE 1 Les parties décident d’un commun accord de mettre comme convenu aux
articles 2 et suivants, un terme amiable et définitif au différend les opposant
et lié à la résiliation du contrat de travail de Monsieur Walravens.

 

ARTICLE 2 - Ce jour, MANUGISTICS FRANCE remet à Monsieur Walravens, savoir :

 

•   une somme de € 66.517,71 (soixante six mille cent cinq cent dix sept euros
et soixante et onze centimes) correspondant (a) à la rémunération due au titre
du préavis contractuel de trois mois, déduction faite des retenues fiscales et
sociales, soit € 37.646,55 et (b) l’indemnité légale de licenciement de
€ 28.871,16 (le droit aux congés payés restant réglé par la loi du contrat) ;

 

•   une somme de € 445.600 (quatre cent quarante cinq mille six cents euros) à
titre de dommages et intérêts en réparation forfaitaire, transactionnelle et
définitive de l’ensemble des préjudices ci-dessus allégués.

 

En contrepartie de ces règlements dont il donne bonne et valable quittance,
Monsieur Walravens reconnaît que son contrat de travail s’est trouvé
définitivement rompu le 31 août

 

2

--------------------------------------------------------------------------------


 

2005 et déclare être rempli de l’intégralité de ses droits résultant tant des
relations contractuelles ayant existé entre lui-même et MANUGISTICS FRANCE que
de leur cessation.

 

ARTICLE 3 - MANUGISTICS FRANCE et Monsieur Walravens déclarent expressément
qu’ils n’ont plus aucune réclamation à formuler l’un à l’encontre de l’autre, à
quelque titre que ce soit, et que tous les litiges découlant de l’exécution du
contrat de travail ayant existé entre eux et de la rupture de ce contrat, se
trouvent de ce fait définitivement éteints du fait du paiement par MANUGISTICS
FRANCE des sommes mentionnées à l’article 2 ci-dessus.

 

Monsieur Walravens reconnaît en tant que de besoin qu’il a été informé en temps
utile de la décision de MANUGISTICS FRANCE de le dispenser du respect de la
clause de non concurrence prévue à l’article 9 de son contrat de travail et
qu’il ne peut donc prétendre à aucune indemnisation à ce titre.

 

ARTICLE 4 - Monsieur Walravens s’engage à respecter l’obligation de discrétion
découlant du contrat de travail ayant existé entre lui-même et MANUGISTICS
France à ne jamais rien dire ou faire qui soit susceptible de porter atteinte à
MANUGISTICS FRANCE, ou aux autres sociétés du groupe dont elle fait partie, ou à
leur nuire d’une façon quelconque.

 

Monsieur Walravens s’engage, en particulier, à respecter le caractère
strictement confidentiel des informations techniques, scientifiques, et/ou
commerciales, dont il a pu avoir connaissance du fait ou à l’occasion de son
activité chez MANUGISTICS FRANCE, à ne pas les divulguer, sous quelque forme que
ce soit, directement ou indirectement, auprès de tiers quelconques, personnes
physiques ou morales, ainsi qu’à ne pas les utiliser à quelques fins que ce
soit. Dans les 30 jours de la présente convention, Monsieur Walravens restituera
à MANUGISTICS FRANCE tous les documents de quelque nature que ce soit, manuels,
supports magnétiques et autres objets qui avaient été mis à sa disposition dans
le cadre de ses fonctions, et ce, sans en garder copie.

 

Chacune des parties s’engage à considérer comme confidentiels l’existence et le
contenu de cette transaction ainsi que les négociations qui ont conduit à sa
conclusion, ceci, sauf pour faire valoir les droits en ressortant respectivement
pour chacune d’elles ou, encore si la divulgation est exigée par la loi
applicable ou par une décision de justice.

 

ARTICLE 5 - Le présent accord établi après rencontre des parties et mutuelles
concessions, vaut transaction définitive au sens des articles 2044 et suivants
du Code Civil et aura, entre les parties, autorité de la chose jugée en dernier
ressort conformément aux dispositions du Code Civil.

 

Fait en deux originaux
à Paris-la Défense, le

2005

 

 

Lu et approuvé et bon pour

Lu et approuvé et bon pour

règlement transactionnel et definitive

règlement transactionnel et definitive

 

 

/s/ Andy Archer

 

/s/ Jean-Claude Walravens

 

 

 

3-10-2005

30-09-2005

 

 

 

 

Pour MANUGISTICS FRANCE (*)

Monsieur Walravens (*)

[Andrew ARCHER, Head of European Operations]

 

 

--------------------------------------------------------------------------------

(*) les signatures doivent être précédées de la mention manuscrite « Lu et
approuvé et bon pour règlement transactionnel et définitif »

 

3

--------------------------------------------------------------------------------


 

[English Translation]

 

Translated from French

For information purposes only

 


SETTLEMENT AGREEMENT

 

Between the undersigned:

 

•      MANUGISTICS FRANCE, a simplified company by shares with a capital equity
of € 460.000 and registered office located at Tour Neptune - Défense 1, 92086
Paris la Défense, registered under the n° 313 041 048 RCS Nanterre, hereafter
represented by Andy Archer, its representative, fully empowered to sign this
agreement,

 

(hereafter “MANUGISTICS FRANCE”)

 

On the one hand,

ET,

 

•      Mr. Jean-Claude Walravens, company manager, residing at Clos Manuel n°
11, 1150 Bruxelles (Belgique);

 

(hereafter “Mr. Walravens”)

 

On the other hand,

 

IT HAS BEEN RECALLED THAT:

 

•    per agreement for undetermined duration 1 December 1999, Mr. Walravens has
been hired by MANUGISTICS FRANCE as from 6 December 1999, as “commercial
manager”, the agreement mentioning that the agreement will be governed by
Belgian law;

 

•    MANUGISTICS FRANCE has decided that 31 August 2005 will be the date of
immediate termination of Mr. Walravens’ labour agreement and has started the
legal procedure applicable under the above mentioned legislation; the reasons
that lead to this dismissal have been explained more in detail in a registered
letter dated 6 September 2005;

 

•    Per letter remitted in hand on 12 September 2005, Mr. Walravens has
informed MANUGISTICS FRANCE that, employed by a French company, compensated by
this company to carry out his functions essentially in France and in any event
for the account of this company, their relation could be ruled only by French
labour law, the application of which being a public policy obligation and
notably the texts dealing with terminations of labour agreements;

 

•    Mr. Walravens has immediately put forwards that he challenged the grounds
alleged to justify his dismissal and has evoked a considerable prejudice which
he estimates to be in the range of 1 million euros;

 

•      per letter dated 14 September 2005, MANUGISTICS FRANCE has stuck to the
grounds of its decision specifying that, following collection of appropriate
information, it would not argue against applicability of French law to the
determination of Mr. Walravens’ rights and sums he is entitled to inasmuch Mr.
Walravens does not challenge the steps already undertaken in view of his
dismissal;

 

4

--------------------------------------------------------------------------------


 

•      per registered letter return receipt requested, dated 21 September 2005,
Mr. Walravens brought some answers to the grounds put forward by MANUGISTICS
FRANCE by alleging that having accepted the commercial management of a company
that was generating significant net losses, he has in less than 6 years,
converted it into a model for other areas within the European MANUGISTICS Group;
and that MANUGISTICS FRANCE has generated significant license revenue under his
leadership and guidance; and that MANUGISTICS signed a deal in the Spring 2005
with a major international customer thanks to his actions which accounted for a
large percentage of MANUGISTICS’ world-wide software license revenue for that
quarter.  Mr. Walravens further alleges that MANUGISTICS is interfering with his
ability to generate commissions based on potential prospects he believes are in
line with his past performance.  Mr. Walravens specified that failing amicable
settlement, he would go to court to claim payment of the notice period and full
indemnification of the suffered damages;

 

•      during a telephone conversation on September 23, 2005, MANUGISTICS
FRANCE, in short and in order to bring the matter to an end, has open the door
to an amicable solution through the offer to Mr. Walravens of an indemnity
amounting to 4 months of his salary;

 

•      MANUGISTICS FRANCE has been informed, through a registered letter dated
23 September 2005, that such proposal was rejected and discussions took place
between the parties, the case may be with the assistance of their lawyers,
MANUGISTICS confirming its disagreement with certain of the claims put forward
by Mr. Walravens but wishing to avoid the waste of time, the costs and
uncertainties of a court action and to bring an amicable and final end to the
dispute existing between the parties;

 

•      at the end of the conversations and after mutual concessions, the parties
became reconciled and have agreed upon an amicable settlement to bring to an end
the above described dispute.

 

This being recalled, the parties agree as follows:

 

ARTICLE 1 By mutual agreement, the parties hereto decide, as agreed upon under
articles 2 and fol. Hereafter, to bring to an amicable and final end to the
dispute existing between them in connection with the termination of Mr.
Walravens’ labour agreement.

 

ARTICLE 2 – Today, MANUGISTICS FRANCE remits to Mr. Walravens:

 

•   a sum of € 66,517.71 corresponding to (a) the compensation due for the
contractual three month notice period, after deducting tax and social security
withholdings, i.e. an amount of € 37,646.55 and (b) the legal dismissal
indemnity, i.e. an amount of € 28,871.16 (vacation pay entitlements will be
governed by the law of the contract);

 

•   a sum of € 445,600, in outright and final compensation for all the above
alleged damages.

 

As a consequence and in consideration of this remittance for which discharge is
hereby given, Mr. Walravens states that all his rights resulting both from the
contractual relationship which has existed between MANUGISTICS FRANCE and
himself and the termination thereof have been complied with.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3 Both MANUGISTICS FRANCE and Mr. Walravens expressly state that they
have no further claim against one another in any respect and that all the
disputes derived from the carrying out of the labor contract which has existed
between them and of the termination of this contract are consequently definitely
terminated after the payment by MANUGISTICS FRANCE of the sums mentioned under
article 2 hereinabove.

 

As far as needs be, Mr. Walravens acknowledges that he has been informed in due
time that MANUGISTICS FRANCE did not intend to ask him to comply with the non
competition obligation mentioned under article 9 of his labor agreement and
that, consequently, he cannot lodge any claim in this respect.

 

ARTICLE 4 Mr. Walravens undertakes to comply with the confidentiality obligation
resulting from the labor agreement between him and MANUGISTICS FRANCE and to
never say or do anything likely to adversely affect MANUGISTICS FRANCE or the
other companies of the Group MANUGISTICS FRANCE is a member of or to do harm to
them in any manner whatsoever.

 

More specifically, Mr. Walravens agrees to have regard for the strictly
confidential nature of the technical, scientific and/or commercial information
he has become acquainted with in the course of his employment with MANUGISTICS
FRANCE and not to divulge them, under any form, directly or indirectly, to third
parties, individuals or corporate bodies and not to use them for any purpose
whatsoever. Within thirty days from the date hereof, Mr. Walravens shall return
to MANUGISTICS FRANCE all the documents of any nature, manuals, magnetic media
and all other objects made available to him within the scope of his functions,
and this, without keeping copy thereof.

 

Both parties agree to keep confidential the existence and the contents of this
agreement as well as the negotiations having led to this agreement, except to
exercise their respective rights herein contained or if disclosure is required
by applicable law or court order.

 

ARTICLE 5 – This agreement drawn up after reconciliation of the parties and
mutual concessions, constitutes a settlement as meant by articles 2044 and
following of the French Civil Code and will have, between the parties, the same
value as a final court decision pursuant to said Civil Code.

 

Done in 2 original copies

Paris-la Défense,

 

6

--------------------------------------------------------------------------------